Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, & 15 all state “diagnostic value” however the specification does not provide what is considered a diagnostic value; therefore, there is a lack of written description as to convey that applicant had possession of the claim invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, & 15 all state “diagnostic value” however it is unclear what is meant by diagnostic value and the specification does not provide any additional information as to what is considered a diagnostic value therefore this term is found to be indefinite.
Claims 2-7, 9-14, & 16-20 depend from claims 1, 8, and 15 and therefore inherit the 35 U.S.C. 112(b) deficiencies o their parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-11, 13-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2010/0303319) in view of Gopalakrishnan (US 2012/0051664), in further view of Okerlund (US 2016/0012613).
Regarding claim 1, Wang teaches (Figures 1 & 7) a method comprising:
acquiring, with a non-emission imaging acquisition unit having at least one of a computed tomography (CT) detector or a magnetic resonance (MR) detector (CT data acquisition system 122, Figure 1), non-emission modality imaging information of an object (Paragraph 0024);
acquiring, with an emission imaging acquisition unit having at least one of a positron emission tomography detector (PET) or a single photon emission computed tomography (SPECT) detector (PET data acquisition system 120, Figure 1), emission modality imaging information of the object (Paragraph 0025);
selecting at least one portion of the emission modality imaging information for at least one of motion assessment or correction based on the non-emission modality imaging information and a clinical task (local region of interest identifier 140 & 706, Paragraphs 0026 & 0068, Figures 1 & 7);
performing at least one of motion assessment or correction on the emission modality imaging information based on the selected at least one portion to provide motion-aware emission modality imaging information (local motion compensator 142 & 712, Paragraphs 0028 & 0071, Figures 1 & 7); and

In paragraph 0068, regarding ROI determination, Wang states “information from the PET or hybrid portion of the imaging examination is used to identify the local ROI”.  Here, the hybrid modality includes the non-emission modality information on which the motion assessment or correction is based.  Additionally, “clinical task” can be interpreted as any medical procedure that uses the imaging system.  Paragraph 0066 refers to the use of the system as an “imaging examination” and paragraph 0026 mentions scanning a human patient to locate the heart or a lesion.
However, Wang fails to disclose performing the at least one of motion assessment or correction comprises using a weighting.
Gopalakrishnan teaches performing the at least one of motion assessment or correction comprises using a weighting (Paragraph 0051).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the weight assignment taught by Gopalakrishnan as part of the method taught by Wang.  Doing so would allow various regions and portions be assigned a quantifiable value depending on their overall impact on the motion assessment and correction.
However, Wang in view of Gopalakrishnan fail to disclose that the weighting includes ranking portions of the emission modality imaging information.
Okerlund teaches that the weighting (weighting function, Paragraph 0093) includes ranking portions of the emission modality imaging information (Paragraphs 0093-0094) based on 
Paragraphs 0093-0094 state that the images are ranked based on an image quality metric.  These metrics are scored and factored into the weighting function.  According to Paragraph 0048, these metrics can be based on a diagnostic value, such as vessel geometry and anatomy (circularity, edge detection, etc.), or motion, with the phase of the cardiac cycle with the least amount of motion being favored as the best phase.  Additionally, Paragraph 0048 draws this to the field of CT imaging.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have had the weighting taught by Gopalakrishnan operate by ranking imaging information as taught by Okerlund.  This further defines how the weighting works in order to more accurately correct motion.
Regarding claim 2, Wang in view of Gopalakrishnan, in further view of Okerlund, teach (Figure 7) the method of claim 1, and Wang further teaches selecting the at least one portion comprises identifying portions to be included in the at least one of motion assessment or correction (706, Paragraph 0068, Figure 7).
Regarding claim 3, Wang in view of Gopalakrishnan, in further view of Okerlund, teach the method of claim 1, and Wang further teaches selecting the at least one portion comprises identifying portions to be excluded from the at least one of motion assessment or correction (Paragraph 0026-0027).
Logically, a system cannot determine a portion to be included in motion assessment or correction without also making a distinction as to which portions are not to be included.

Gopalakrishnan teaches the weighting is based on the non-emission modality information (Paragraph 0053).
Here, Gopalakrishnan teaches that the weighting can be applied to the field of MRI.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the weight assignment taught by Gopalakrishnan as part of the method taught by Wang.  Doing so would allow various regions and portions be assigned a quantifiable value depending on their overall impact on the motion assessment and correction.
Regarding claim 6, Wang in view of Gopalakrishnan, in further view of Okerlund, teach (Figure 7) the method of claim 1, and Wang further teaches the selecting the at least one portion is performed after acquiring the emission modality imaging information (702, 704, & 706, Paragraphs 0066-0068, Figure 7).
Regarding claim 7, Wang in view of Gopalakrishnan, in further view of Okerlund, teach (Figure 1) the method of claim 1, and Wang further teaches the selecting the at least one portion comprises displaying a non-emission image reconstructed using the non-emission imaging information (operator console computer 128, Paragraph 0031, Figure 1), and receiving a user input corresponding to the displayed non- emission image (Paragraph 0031).
Regarding claim 8, Wang teaches (Figures 1 & 7) an emission imaging system (combined PET/CT system 100, Figure 1) comprising:
an emission acquisition unit (PET data acquisition system 120, Figure 1) comprising a detector (gamma radiation sensitive detectors 106, Figure 1) configured to 
at least one processing unit (Paragraph 0026) operably coupled to the detector (gamma radiation sensitive detectors 106, Figure 1) and to the display unit (operator console computer 128, Paragraph 0031, Figure 1) and configured to acquire, via a non-emission imaging acquisition unit (CT data acquisition system 122, Figure 1), non-emission modality imaging information of the object (Paragraph 0024);
acquire, with the emission imaging acquisition unit (PET data acquisition system 120, Figure 1), emission modality imaging information of the object (Paragraph 0025);
select at least one portion of the emission modality imaging information for at least one of motion assessment or correction based on the non-emission modality imaging information and a clinical task (local region of interest identifier 140 & 706, Paragraphs 0026 & 0068, Figures 1 & 7);
perform at least one of motion assessment or correction on the emission modality imaging information based on the selected at least one portion to provide motion-aware emission modality imaging information (local motion compensator 142 & 712, Paragraphs 0028 & 0071, Figures 1 & 7); and
reconstruct an image using the motion-aware emission modality imaging information (reconstructor 144 & 710, Paragraphs 0029 & 0070, Figures 1 & 7).
However, Wang fails to disclose performing the at least one of motion assessment or correction comprises using a weighting.
Gopalakrishnan teaches performing the at least one of motion assessment or correction comprises using a weighting (Paragraph 0051).

However, Wang in view of Gopalakrishnan fail to disclose that the weighting includes ranking portions of the emission modality imaging information.
Okerlund teaches that the weighting (weighting function, Paragraph 0093) includes ranking portions of the emission modality imaging information (Paragraphs 0093-0094) based on at least one of diagnostic value (image quality (IQ) metrics, Paragraphs 0048 & 0093) or susceptibility to motion (Paragraph 0048).
Paragraphs 0093-0094 state that the images are ranked based on an image quality metric.  These metrics are scored and factored into the weighting function.  According to Paragraph 0048, these metrics can be based on a diagnostic value, such as vessel geometry and anatomy (circularity, edge detection, etc.), or motion, with the phase of the cardiac cycle with the least amount of motion being favored as the best phase.  Additionally, Paragraph 0048 draws this to the field of CT imaging.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have had the weighting taught by Gopalakrishnan operate by ranking imaging information as taught by Okerlund.  This further defines how the weighting works in order to more accurately correct motion.
Regarding claim 9, Wang in view of Gopalakrishnan, in further view of Okerlund, teach (Figure 7) the emission imaging system of claim 8, and Wang further teaches the at least one 
Regarding claim 10, Wang in view of Gopalakrishnan, in further view of Okerlund, teach the emission imaging system of claim 8, and Wang further teaches the at least one processing unit is configured to select the at least one portion by identifying portions to be excluded from the at least one of motion assessment or correction (Paragraphs 0026-0027).
Regarding claim 11, Wang in view of Gopalakrishnan, in further view of Okerlund, teach the emission imaging system of claim 8.  However, Wang fails to disclose a weighting.
Gopalakrishnan teaches the weighting is based on the non-emission modality information (Paragraph 0053).
Here, Gopalakrishnan teaches that the weighting can be applied to the field of MRI.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the weight assignment taught by Gopalakrishnan as part of the method taught by Wang.  Doing so would allow various regions and portions be assigned a quantifiable value depending on their overall impact on the motion assessment and correction.
Regarding claim 13, Wang in view of Gopalakrishnan, in further view of Okerlund, teach (Figure 7) the emission imaging system of claim 8, and Wang further teaches the at least one processing unit is configured to select the at least one portion after acquiring the emission modality imaging information (702, 704, & 706, Paragraphs 0066-0068, Figure 7).
Regarding claim 14, Wang in view of Gopalakrishnan, in further view of Okerlund, teach (Figure 1) the emission imaging system of claim 8, and Wang further teaches the at least one processing unit is configured to display a non-emission image reconstructed using the non-
Regarding claim 15, Wang teaches (Figures 1 & 7) a tangible and non-transitory computer readable medium (Paragraph 0064) comprising one or more computer software modules configured to direct one or more processors to:
acquire, via a non-emission imaging acquisition unit (CT data acquisition system 122, Figure 1), non-emission modality imaging information of the object (Paragraph 0024);
acquire, with the emission imaging acquisition unit (PET data acquisition system 120, Figure 1), emission modality imaging information of the object (Paragraph 0025);
select at least one portion of the emission modality imaging information for at least one of motion assessment or correction based on the non-emission modality imaging information and a clinical task (local region of interest identifier 140 & 706, Paragraphs 0026 & 0068, Figures 1 & 7);
perform at least one of motion assessment or correction on the emission modality imaging information based on the selected at least one portion to provide motion-aware emission modality imaging information (local motion compensator 142 & 712, Paragraphs 0028 & 0071, Figures 1 & 7); and
reconstruct an image using the motion-aware emission modality imaging information (reconstructor 144 & 710, Paragraphs 0029 & 0070, Figures 1 & 7).
However, Wang fails to disclose performing the at least one of motion assessment or correction comprises using a weighting.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the weight assignment taught by Gopalakrishnan as part of the method taught by Wang.  Doing so would allow various regions and portions be assigned a quantifiable value depending on their overall impact on the motion assessment and correction.
However, Wang in view of Gopalakrishnan fail to disclose that the weighting includes ranking portions of the emission modality imaging information.
Okerlund teaches that the weighting (weighting function, Paragraph 0093) includes ranking portions of the emission modality imaging information (Paragraphs 0093-0094) based on at least one of diagnostic value (image quality (IQ) metrics, Paragraphs 0048 & 0093) or susceptibility to motion (Paragraph 0048).
Paragraphs 0093-0094 state that the images are ranked based on an image quality metric.  These metrics are scored and factored into the weighting function.  According to Paragraph 0048, these metrics can be based on a diagnostic value, such as vessel geometry and anatomy (circularity, edge detection, etc.), or motion, with the phase of the cardiac cycle with the least amount of motion being favored as the best phase.  Additionally, Paragraph 0048 draws this to the field of CT imaging.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have had the weighting taught by Gopalakrishnan operate by ranking imaging information as taught by Okerlund.  This further defines how the weighting works in order to more accurately correct motion.

Regarding claim 17, Wang in view of Gopalakrishnan, in further view of Okerlund, teach the tangible and non-transitory computer readable medium of claim 15, and Wang further teaches the computer readable medium is further configured to direct the one or more processors to select the at least one portion by identifying portions to be excluded from the at least one of motion assessment or correction (Paragraph 0026-0027).
Regarding claim 18, Wang in view of Gopalakrishnan, in further view of Okerlund, teach the tangible and non-transitory computer readable medium of claim 17.  However, Wang fails to disclose a weighting.
Gopalakrishnan teaches the weighting is based on the non-emission modality information (Paragraph 0053).
Here, Gopalakrishnan teaches that the weighting can be applied to the field of MRI.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the weight assignment taught by Gopalakrishnan as part of the method taught by Wang.  Doing so would allow various regions and portions be assigned a quantifiable value depending on their overall impact on the motion assessment and correction.
Regarding claim 20, Wang in view of Gopalakrishnan, in further view of Okerlund, teach (Figure 1) the tangible and non-transitory computer readable medium of claim 15, and Wang .
Claims 5, 12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gopalakrishnan, in further view of Okerlund, as applied to claims 1, 8, & 15, above, in further view of Mitchell (U.S. 9,814,437).
Regarding claim 5, Wang in view of Gopalakrishnan, in further view of Okerlund, teach the method of claim 1.  However, Wang in view of Gopalakrishnan, in further view of Okerlund, fail to disclose selecting a portion before acquiring the emission modality imaging information.
Mitchell teaches (Figure 2) selecting the at least one portion is performed before acquiring the emission modality imaging information (52 & 60, Figure 2).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the method of selecting a portion before acquiring the emission modality imaging information as taught by Mitchell to the method taught by Wang.  This would allow the area and boundaries of the region of interest to be known before the PET data is acquired.
Regarding claim 12, Wang in view of Gopalakrishnan, in further view of Okerlund, teach the emission imaging system of claim 8.  However, Wang in view of Gopalakrishnan, in further view of Okerlund, fail to disclose selecting a portion before acquiring the emission modality imaging information.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the method of selecting a portion before acquiring the emission modality imaging information as taught by Mitchell to the system taught by Wang.  This would allow the area and boundaries of the region of interest to be known before the PET data is acquired.
Regarding claim 19, Wang in view of Gopalakrishnan, in further view of Okerlund, teach the tangible and non-transitory computer readable medium system of claim 15.  However, Wang in view of Gopalakrishnan, in further view of Okerlund, in the fail to disclose selecting a portion before acquiring the emission modality imaging information.
Mitchell teaches (Figures 1-2) the computer readable medium (processor 26, Figure 1) is further configured to direct the one or more processors to select the at least one portion before acquiring the emission modality imaging information (52 & 60, Figure 2).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the method of selecting a portion before acquiring the emission modality imaging information as taught by Mitchell to the computer readable medium taught by Wang.  This would allow the area and boundaries of the region of interest to be known before the PET data is acquired.
Response to Amendment
Applicant’s arguments, see pages 7-11, filed 04/13/2021, with respect to the rejection(s) of claim(s) 1, 4, 8, 11, 15, & 18 under 35 U.S.C. 103 have been fully considered and are newly found prior art references.
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 3-4, & 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 2, applicant argues “Claim 2 recites "wherein selecting the at least one portion comprises identifying portions to be excluded from the at least one of motion assessment or correction." The Office Action asserts that "[l]ogically, a system cannot determine a portion to be included in motion assessment or correction without also making a distinction as to which portions are not to be included." (See Office Action at p. 4.) However, whether or not a distinction logically exists does not teach specifically identifying portions for exclusion. Applicant respectfully submits that the mere existence of such portions does not teach the active identification of such portions”.
Examiner respectfully disagrees with this assertion.  Determining inclusivity/exclusivity is a binary operation: no third option exists apart from the portions being included or excluded from the motion assessment or correction.  Therefore, by having a system determine which portions are to be included, the operator can easily determine which portions are to be excluded, as they will be all portions not selected.  Determining one of either inclusion or exclusion is sufficient to determine both.

Examiner agrees that the reference of Mitchell does not pertain to motion assessment or correction.  However, the rejection of claim 5 relies on the combination of Wang, Gopalakrishnan, Okerlund, and Mitchell.  Wang teaches motion assessment or correction, while Mitchell teaches selecting the portions before performing imaging.  Examiner upholds that this combination properly teaches the scope of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793            

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793